Appeal by the defendant from so much of an order of the Supreme Court, Kings County (Barros, J.), entered May 26, 2006, as denied his application to be resentenced pursuant to chapter 643, section 1 of the Laws of 2005.
Ordered that the order is affirmed insofar as appealed from.
In February 2001 the defendant was convicted, inter alia, of criminal possession of a controlled substance in the second *829degree, a class A-II felony offense, upon a plea of guilty, and was sentenced to an indeterminate term of nine years to life imprisonment. In January 2006, the defendant petitioned for resentencing pursuant to a then newly-enacted statute (see L 2005, ch 643), which extended to class A-II felony offenders the right, previously afforded only to class A-I felony offenders (see L 2004, ch 738, § 23), to petition for resentencing. While the petition was pending, the defendant was released to the custody of the New York State Division of Parole. The Supreme Court denied his petition for resentencing.
Contrary to the defendant’s contentions, under the circumstances presented, we see no reason to disturb the Supreme Court’s determination (see L 2005, ch 643). Mastro, J.P, Fisher, Garni and McCarthy, JJ., concur. [See 12 Misc 3d 987 (2006).]